Order
PER CURIAM.
Garrett D. Warner appeals from the circuit court’s order denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. In his sole point on appeal, the appellant claims that the motion court erred in denying his Rule 24.035 motion without an evidentiary hearing because in his motion, he alleged facts, not conclusions, which were not refuted by the record and, if true, established that he received ineffective assistance of trial counsel that caused him to plead guilty rather than go to trial in that, pursuant to the advice of counsel, he pled guilty based on a reasonable belief that he would receive a maximum sentence of ten years imprisonment, rather than the consecutive prison sentences of life and 40 years, which he actually received.
Affirmed. Rule 84.16(b)(2).